It is evident from the application for a rehearing in this case that this court in its opinion did not express itself with sufficient clarity to be understood by counsel for the defendant in error.
For a great many years there was in existence in this state what is known as the "scintilla rule," which did not permit the courts, in a case triable to a jury, to usurp the functions of a jury and determine questions of fact, and on that determination render final judgment, if, in reaching such determination, the court in any manner weighed the evidence.
The Court of Appeals of this district tried to adhere strictly to that rule and to compel inferior courts to do the same.
The Supreme Court in several cases, without expressly saying so, modified said rule to the extent of holding that where the only evidence in support of an allegation necessary to establish plaintiff's action was an inference deducible from proven facts and circumstances, the court had a right to weigh the evidence to determine whether such claimed inference was a *Page 477 
rational and reasonable one, and that, if the court found that the inference was not a rational and reasonable one, it was the duty of the court to render judgment for the defendant.
This distinction was not always clearly kept in mind by the courts, including even the Supreme Court, and for that reason the said court, in the case of Hamden Lodge v. Ohio Fuel Gas Co.,127 Ohio St. 469, 189 N.E. 246, decided to expressly abandon the scintilla rule and substitute therefor a rule which does permit both the trial and reviewing courts to weigh the evidence, whether of disputed facts or inferences, to the extent of determining whether the evidence in refrence to the essential facts put in issue, and the reasonable inferences deducible therefrom, are such that, as fair-minded men, a jury should reasonably arrive at but one conclusion; and if the court so determines, and such conclusion is favorable to the defendant, the court is charged with the duty of rendering judgment in accordance with such determination.
In the application for a rehearing, counsel have quoted some of the language used in the opinions of this court, applying and compelling the application of the rule as it formerly existed, but it is apparent that such language cannot be appropriately applied to the rule as changed by the Supreme Court.
In the case at bar, we determined not only that the finding of the jury that the servant causing the injury was at that time engaged in the prosecution of his master's business and was acting within the scope of his authority, was manifestly against the weight of the evidence, but we also found that, if there was any evidence tending to sustain such finding of the jury, it was no more than an inference, and that, after giving to such evidence the construction most favorable to the defendant in error, we were of the opinion that, when all of the evidence in the case is considered, it is such that fair-minded men, acting as jurors, could not reasonably *Page 478 
reach different conclusions, and that but one conclusion should be reasonably arrived at, which is that, at the time of said injury, said servant was not acting for his master and within the scope of his authority.
In other words, we did not merely reverse on the weight of the evidence and render final judgment. We attempted to honestly follow and apply the rule as announced by the Supreme Court in the Hamden Lodge case, in which case the Supreme Court expressly affirmed the Court of Appeals in reversing and rendering final judgment.
We reached our conclusion only after hearing counsel fully, and after carefully reading and considering all of the evidence and the briefs of counsel; and we are fully satisfied with our conclusion, and therefore we can see no good reason why the application for a rehearing should be granted, and the same is therefore denied.
Rehearing denied.
FUNK and STEVENS, JJ., concur.